     3:20-cv-01552-JMC          Date Filed 08/04/20      Entry Number 103         Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

MARY T. THOMAS, NEA RICHARD,
JEREMY RUTLEDGE, TRENA WALKER,
THE FAMILY UNIT, INC., and the SOUTH
CAROLINA STATE CONFERENCE OF
THE NAACP,                                               Case No.: 3:20-cv-01552-JMC
                        Plaintiffs,
                                                         PLAINTIFFS’ DISCLOSURE
       v.                                                REGARDING AFFIDAVIT OF
                                                         RECORDS CUSTODIANS

 MARCI ANDINO, in her official capacity
 as Executive Director of the South Carolina
 State Election Commission; JOHN
 WELLS, in his official capacity as Chair of
 the South Carolina State Election
 Commission; JOANNE DAY, CLIFFORD
 J. EDLER, LINDA McCALL, and SCOTT
 MOSELEY, in their official capacities as
 members of the South Carolina Election
 Commission;       and      HENRY         D.
 McMASTER, in his official capacity as
 Governor of South Carolina,

                               Defendant.

       Pursuant to the Court’s June 10, 2020 Conference and Scheduling Order, ECF No. 67,

Plaintiffs, by counsel, disclose that they have not yet identified any records custodian witnesses to

be presented by affidavit at trial. Plaintiffs reserve the right to supplement this disclosure as

allowed by applicable rules and this Court if and when any records custodian is identified.
     3:20-cv-01552-JMC        Date Filed 08/04/20   Entry Number 103       Page 2 of 2




Dated: August 3, 2020                     Respectfully Submitted,

Adriel I. Cepeda Derieux*                  /s/ Susan K. Dunn
Dale E. Ho*                               Susan K. Dunn (Fed. Bar #647)
Sophia Lin Lakin*                         American Civil Liberties Union
Theresa J. Lee*                           of South Carolina
Ihaab Syed*                               Charleston, SC 29413-0998
American Civil Liberties Union            Tel.: (843) 282-7953
Foundation                                Fax: (843) 720-1428
125 Broad Street, 18th Floor              sdunn@aclusc.org
New York, NY 10004
Tel.: (212) 549-2500                      LaRue Robinson*
acepedaderieux@aclu.org                   Skyler Silvertrust*
dho@aclu.org                              Willkie Farr & Gallagher LLP
slakin@aclu.org                           300 North LaSalle Street
tlee@aclu.org                             Chicago, IL 60654
isyed@aclue.org                           Tel.: (312) 728 9000
                                          lrobinson@willkie.com
Deuel Ross*                               ssilvertrust@willkie.com
John Zachary Morris*
Kevin Jason*                              Peter Lieb*
NAACP Legal Defense &                     Kyle Burns*
Educational Fund, Inc.                    Willkie Farr & Gallagher LLP
40 Rector Street, 5th Floor               787 Seventh Avenue
New York, NY 10006                        New York, NY 10019-6099
Tel.: (212) 965-2200                      Tel.: (212) 728 8000
dross@naacpldf.org                        kburns@willkie.com
zmorris@naacpldf.org                      blocklieb@gmail.com
kjason@naacpldf.org

                                          Attorneys for Plaintiffs

                                          *Admitted Pro Hac Vice




                                            -2-
